Citation Nr: 1234213	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-34 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen service connection for a dental disorder with removal of teeth.

3.  Entitlement to service connection for a throat disorder.  

4.  Entitlement to service connection for a sleep disorder.  

5.  Entitlement to an increased evaluation (rating) in excess of 20 percent for bilateral pes planus with bilateral hallux valgus and status post hammertoe formation of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran provided testimony at a June 2012 Board personal hearing before the undersigned Veterans Law Judge at VA's central office in Washington, D.C.  A transcript is associated with the claims folder.

The issues of entitlement to service connection for PTSD and a dental disorder and an increased rating for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  A January 1995 rating decision denied service connection for PTSD; the Veteran did not file a notice of disagreement within one year of the January 1995 rating decision.

2.  The evidence associated with the claims file subsequent to the January 1995 rating decision that was not previously submitted for consideration relates to an unestablished fact necessary to establish the claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for PTSD.

3.  A February 2002 rating decision denied service connection for a dental disorder; the Veteran did not file a timely substantive appeal.

4.  The evidence associated with the claims file subsequent to the February 2002 rating decision that was not previously submitted for consideration relates to an unestablished fact necessary to establish the claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for a dental disorder.

5.  The Veteran had a single episode of a throat disorder, diagnosed as alpha streptococcus neisseria, during active service that resolved prior to service separation, but no other relevant injury or disease in service. 
 
6.  Symptoms of a throat disorder were not chronic in service.

7.  Symptoms of a throat disorder have not been continuous since service separation.

8.  The Veteran did not sustain an injury, disease, or event manifesting in a sleep disorder in service. 
 
9.  Symptoms of a sleep disorder were not chronic in service.

10.  Symptoms of a sleep disorder have not been continuous since service separation.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision, which denied service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the January 1995 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The February 2002 rating decision, which denied service connection for a dental disorder, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).

4.  The evidence received subsequent to the February 2002 rating decision is new and material, and the claim for service connection for a dental disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The criteria for service connection for a throat disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

6.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In light of the reopening of the PTSD and dental claims and remand of the underlying service connection issues herein, as well as the remand of the increased rating claim, no discussion of compliance with the VCAA is necessary with regard to those issues, as no prejudice to the Veteran has resulted from any deficiency or untimeliness in notice or assistance.  

With regard to the claims for service connection for throat and sleep disorders, in a timely March 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  A separate letter also sent to the Veteran in March 2006 described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a throat or sleep disorder; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a sleep disorder, and, while an in-service throat culture indicates the presence of alpha streptococcus neisseria, the remainder of the service treatment records are negative for any throat complaints or disorders.  Thus, as further weighed and explained in this Board decision, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a throat or sleep disorder in service; therefore, there is no duty to provide a VA medical examination.  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a throat or sleep disorder in service and no continuity of symptoms of a throat or sleep disorder since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection for a throat or sleep disorder.  See 38 U.S.C.A. 
§ 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's throat or sleep disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's current throat or sleep disorder and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reopening Service Connection for PTSD and Dental Disorder
 
The Veteran filed a claim for service connection for PTSD in November 1993.  The claim was denied in a January 1995 rating decision, which found that there was no corroborating evidence of stressor in service to support a diagnosis of PTSD, as the Veteran's service personnel records did not show involvement in direct combat or even service in a theater of combat, nor did his service records corroborate the occurrence of any in-service stressor that would support the Veteran's claim.  The Veteran did not file a timely substantive appeal.  Consequently, the January 1995 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In October 2004, the Veteran filed a claim to reopen service connection for PTSD, although the RO treated the claim as an original claim for service connection.  In the June 2007 rating decision that is the subject of the instant appeal, the RO denied service connection, finding that there was no evidence of a diagnosis of PTSD that conformed to VA regulations, nor was there corroboration of the Veteran's claimed in-service stressors.  

The Veteran has also filed multiple claims for service connection for a dental condition.  In May 1982, he filed an initial claim for service connection for a dental condition.  The RO responded via a May 1982 letter which stated that he needed to submit evidence showing a continuous dental disorder since service within one year, or no benefits would be payable on the claim.  It appears the Veteran submitted post-service treatment records showing dental work in 1974, but no evidence of continuous treatment or symptoms since service separation, so the RO took no further action on the claim.  As the Veteran did not submit the requested information to substantiate the claim, the claim became final.  See 38 C.F.R. § 3.158 (where evidence supporting claim not furnished within one year of request, claim considered abandoned). 

The Veteran filed a claim to reopen service connection for a dental disorder in February 1990.  The RO denied the claim on the merits in an August 1991 rating decision, finding no evidence of dental trauma in service.  The Veteran did not file a timely appeal, so the August 1991 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed another claim to reopen service connection for teeth extraction in November 1993; however, there is no indication that any adjudicative action was taken on this claim.  In December 1997, the Veteran again requested service connection for a dental disorder, and, after a long delay, the RO issued a deferred rating decision in May 2000, stating that the Veteran needed to provide a statement of the condition that led to removal of his teeth, and medical evidence of a current disability, incurrence or aggravation of the condition in service, and a link between the current disorder and active service.  In May 2001, the Veteran submitted a statement indicating that his dental disorder existed prior to service and was aggravated during active service.  

In a February 2002 rating decision, the RO denied the claim for service connection for a dental disorder (more favorably treating it as an initial claim for service connection that did not require new and material evidence), finding that the dental disorder was neither incurred in nor aggravated by active service.  The Veteran filed a timely notice of disagreement in March 2002, and a statement of the case was issued in December 2002.  The Veteran did not file a timely substantive appeal, and, consequently, the February 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Because the February 2002 rating decision was an adjudication of the November 1993 unadjudicated claim, notwithstanding that a May 2001 statement prompted the adjudication, the November 1993 claim became the subject of the February 2002 final rating decision, and there remains no unadjudicated claim for service connection for a dental disorder. 

In October 2004, the Veteran filed a claim to reopen service connection for a dental disorder.  In the June 2007 rating decision that is the subject of this appeal, the RO found that no new and material evidence had been received that demonstrated dental trauma in service, and denied reopening of the claim.  Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen service connection for PTSD and a dental disorder.  

In the June 2007 rating decision on appeal, the RO treated the PTSD claim as an initial claim for service connection and denied it on the merits.  With regard to the dental claim, the RO found that new and material evidence had not been received and denied reopening of the dental claim.  Notwithstanding the fact that the RO denied the PTSD claim on the merits and denied reopening of the dental claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening Service Connection for PTSD

In this case, the evidence of record at the time of the last final January 1995 rating decision denying the Veteran's claim for service connection for PTSD was found to be insufficient to grant service connection because of no corroborating evidence of an in-service stressor.  At the time, the Veteran had either claimed stressors that had nothing to do with his military service or stated that he had served in Vietnam, which was not substantiated by his service records.  A post-service August 1989 psychological evaluation conducted by Dr. O., a psychologist, indicates that the reported stressors included childhood physical abuse by his biological parents and subsequent removal from the home by the state, undesirable discharge from the Army, several years of post-service criminal activity, and four years in prison.  
Dr. O. did not diagnose PTSD.  At a November 1993 Agent Orange Registry examination, the examining physician assessed probable PTSD and recommended further evaluation, although the report does not specify any stressors.  A 1994 VA treatment record indicates that the Veteran reported serving in Vietnam for eighteen months and having to count bodies; consequently, he stated that he had nightmares and intrusive memories of shooting people and seeing dismembered bodies.  The VA clinician assessed "possible PTSD."   

However, despite the Veteran's report of service in Vietnam, his DD Form 214 indicates "0" (zero) years of foreign service, and he did not receive any medals which would indicate involvement in direct combat or service in a theater of combat, such as a Combat Infantryman Badge or Vietnam Service Medal.  Further, his service personnel records do not list any assignments under "Foreign Service," and his Record of Assignments shows service only in the continental United States.  

The Veteran's March 1967 enlistment and October 1968 separation examinations show "normal" psychiatric evaluations and do not indicate any signs or symptoms of mental disorders.  His service personnel records indicate that he was court martialed on several occasions for being Absent Without Leave (AWOL), and that he served two months in the stockades.  He subsequently underwent a psychological evaluation in May 1968 at which he reported difficulty adjusting to the Army, but did not report any stressors or symptoms of a psychiatric disorder.  The examining physician assessed that, by his actions and admission, the Veteran did not want to complete his military obligation, but that there were no signs of serious mental illness or psychiatric diagnoses.  The Veteran was ultimately given an undesirable discharge for unfitness under Army Regulation (AR) 625-212 in November 1968.    

Based on the above evidence, the claim for service connection for PTSD was denied.  Specifically, the RO in January 1995 determined that there was no corroborating evidence of the Veteran's claimed in-service stressors, as his service personnel records indicated that he did not serve in Vietnam, nor was he directly involved in combat or in a theater of combat.  Moreover, his service records showed no signs or symptoms of a mental disorder, and did not indicate the occurrence of any non-combat-related stressors during service that would support a diagnosis of PTSD.        

Evidence added to the record since the time of the last final denial in January 1995 includes VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the June 2012 personal hearing before the Board.  A September 2000 VA treatment record indicates the Veteran reported being confined at the "Long Binh Jail" in Vietnam for six months because he refused to fight and had several Article 15 violations; he stated that he was subsequently transferred to Fort Meade and then discharged from the Army.  In a March 2006 Statement in Support of Claim, the Veteran contended that in 1967 while stationed at Fort Jackson, South Carolina, he was hit in the mouth with a rifle butt by a soldier while in service.  A July 2010 VA treatment note indicates the Veteran reported that, while incarcerated in the stockades, he saw four or five inmates get out into the corridor and hang themselves on different occasions.  In addition, he reported that, on one occasion, an inmate was beaten to death, and he heard the beating and the screams of the inmate.  The Veteran reiterated these newly reported stressors on multiple occasions, as documented in his VA treatment notes.           

The evidence added to the record since the previous January 1995 denial constitutes new and material evidence.  It addresses the existence of a newly reported stressor that could possibly support a diagnosis of PTSD, which is an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is not redundant, as there have been no previous records documenting the newly reported stressors.  Finally, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for PTSD.  For these reasons, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156(a) have been satisfied to reopen service connection for PTSD.  The Board will address the underlying issue of entitlement to service connection for PTSD in the REMAND portion of this decision.

Reopening Service Connection for a Dental Disorder

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. §3.381(a) (2011)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150 (2011); Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354   (1995).  The Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2011).  38 C.F.R. § 3.381(a) (2011).

The evidence of record at the time of the last final February 2002 rating decision denying service connection for a dental disorder included service treatment and personnel records and post-service VA and private treatment records.  The March 1967 enlistment examination report showed no missing teeth on examination.  The Veteran's service dental records also show no missing teeth at enlistment.  However, in April 1968, dental records show that tooth number 21 (first bicuspid) was extracted.  In August 1968, the Veteran reported pain in a tooth in the upper right area, and tooth number 5 (also the first bicuspid) was extracted.  No indication of trauma to the mouth or jaw was documented.  The October 1968 separation examination report indicates that a total of nineteen teeth were missing (nos. 1, 3, 5, 6, 7, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 29, 30, 31, and 32), seven of which were restorable (nos. 6, 7, 11, 12, 13, 17, and 29).  No indication is given as to why these teeth were missing, nor is there a history of any trauma to the mouth, teeth, or jaw.         

Post-service private treatment records include what appears to be a 1973 treatment note from the University of Maryland Hospital that indicates the Veteran was "partially edentulous."  In May 1974, the Veteran underwent oral surgery that included removal of extensive exostosis (formation of new bone) of bone on the right and left maxillary tuberosities, removal of very extensive torus mandibularis on the right and left mandible, extraction of three teeth (upper anterior central and lateral incisors and cuspid on the left side), and an upper anterior alveolectomy.  A pathology study of the bone removed showed portions of osseous tissue showing active osteoblastic changes, and oral mucosa showing chronic inflammation and hyperkeratosis.  A July 1982 note from Dr. D. indicates that the Veteran was fitted with full upper and lower dentures in September and October 1974.         
 
Prior to the February 2002 rating decision, the Veteran claimed that he had almost all of his teeth extracted during service, and that he had gone for many years without replacements for these teeth.  He later claimed that the extractions were necessitated by an overgrowth of bone in his jaw, and that he had a preexisting dental condition that was aggravated by active service (although he did not specify the nature of the claimed aggravation).  He had not made any assertions of dental trauma in service.  

Based on the above evidence, the claim for service connection for a dental disorder was denied by the RO in a February 2002 rating decision (which treated the claim as an initial claim for service connection and did not require new and material evidence).  Specifically, the RO in February 2002 determined that the dental condition was not incurred in active service, as service treatment records were negative for any dental conditions, and current treatment records showed no difficulty chewing or swallowing.  The RO had previously denied the dental disorder claim for lack of evidence of dental trauma in service.   

Evidence added to the record since the time of the last final denial in February 2002 includes additional post-service VA and private treatment records, as well as multiple statements from the Veteran, including his testimony at the June 2012 Board hearing.  In multiple statements, as well as his testimony at the Board hearing, the Veteran now contends that he was hit in the mouth with the butt of a rifle by another soldier, which caused him to lose a tooth.     

The evidence added to the record since the previous February 2002 denial constitutes new and material evidence.  It addresses the potential occurrence of an in-service dental trauma, which is an unestablished fact necessary to substantiate the claim.  Further, the additional evidence is not redundant, as there have been no previous records documenting the newly reported in-service dental trauma.  Finally, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for a dental disorder.  For these reasons, the Board finds that the new and material evidence criteria under 38 C.F.R. § 3.156(a) have been satisfied to reopen service connection for a dental disorder.  The Board will address the underlying issue of entitlement to service connection for a dental disorder in the REMAND portion of this decision.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Throat Disorder

The Veteran contends that he has a throat disorder that is related to active service.  Specifically, he avers that his current throat symptoms arose from untreated alpha streptococcus neisseria, diagnosed in March 1968, during active service, as well as exposure to unknown chemicals in service.  VA treatment notes from May 2007 indicate that the Veteran reported that he felt as if his throat was shutting down and on fire, and that he spit up a white fluid.  He also reported a sour taste in his mouth.  An upper gastrointestinal series demonstrated a hiatal hernia, but the VA clinician concluded that the Veteran's symptoms were consistent with gastroesophageal reflux disease (GERD).  VA treatment records from March 2010 indicate these symptoms continue.  In addition, at a November 2007 otolaryngology consultation, a throat culture was taken, and the Veteran was diagnosed with globus (discomfort of the throat), pharyngitis (inflammation of the throat), and dysphagia (difficulty swallowing).  

After a review of all the evidence of record, lay and medical, the Board finds that, except for the throat symptoms that arose from untreated alpha streptococcus neisseria that was diagnosed in March 1968, the weight of the evidence demonstrates that no relevant injury or disease occurred during service, including denial by the Veteran of chronic symptoms, shows no exposure to chemicals, and that the weight of the evidence demonstrates that throat disorder symptoms were not chronic in service.  The Veteran's service personnel and treatment records do not show any exposure to chemicals; the personnel records show that he did not have any foreign service, and thus, he is not entitled to any of the presumptive regulations pertaining to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  The March 1967 enlistment examination report is negative for any report, complaints, or diagnosis of a throat disorder.  A throat culture from March 1968 indicates the presence of alpha streptococcus neisseria, but the remainder of the service treatment records, including the October 1968 service separation examination report, is negative for any complaints or findings of a throat disorder.  In short, while the Veteran may have had a single episode of throat problems in March 1968, they resolved, as there is no indication of further treatment or complaints.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that throat disorder symptoms have not been continuous since service separation in November 1968.  As mentioned above, the October 1968 service separation examination report is negative for any complaints or findings of a throat disorder.  Following separation from service in November 1968, the evidence of record shows no complaints, diagnosis, or treatment for a throat disorder until October 2004, when the Veteran filed his service connection claim (claimed as alpha streptococcus neisseria).  As mentioned above, the first documentation of treatment for a throat disorder was in 2007.  The absence of post-service complaints, findings, diagnosis, or treatment for 36 years after service is one factor that tends to weigh against a finding of continuous throat disorder symptoms after service separation.  See Buchanan, 
451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

Other evidence of record showing that throat disorder symptoms have not been continuous since service separation includes a July 1987 general physical examination report that indicates normal examination of the mouth and throat (with the exception of dentures).  In addition, a Department of Transportation Physical Examination Form from December 1994 indicates normal examination of the throat and no complaints of throat problems.  

With regard to the Veteran's assertions that his throat disorder began in service and that his symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his throat disorder symptoms, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic throat disorder symptoms in service and continuous throat disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service throat disorder complaints or symptoms, other than the single episode of alpha streptococcus neisseria in March 1968 which resolved prior to separation in November 1968; the negative clinical examination at the October 1968 service discharge examination at which no throat problems were reported or diagnosed; the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of a throat disorder for 36 after service until 2004; and the Veteran's claims for service connection for multiple disorders in 1979, 1982, 1990, 1993, 1997, and 2001 without mention of a throat disorder.  Further, as noted above, post-service treatment records in 1987 and 1994 indicate normal examination of the throat with no report of symptoms of a throat disorder.   

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim with VA for service connection for multiple disorders in July 1979, May 1982, January 1987, February 1990, November 1993, December 1997, and May 2001, but did not claim or mention any throat disorder symptoms at that time.  This suggests to the Board that there was no pertinent throat disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that a veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a throat disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury or disease manifesting a throat disorder in service, or the lack of throat disorder symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that the weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic throat disorder symptoms and post-service throat disorder symptoms.

Further, with regard to the Veteran's contentions that exposure to an unknown chemical during active service caused his current throat disorder, the Board acknowledges that the Veteran is competent to testify as to events that occurred during active service, such as being sprayed by an unknown chemical by a plane flying overhead during basic training.  See Layno, 6 Vet. App. 465.  However, he has not been shown to have the medical credentials to be able to opine on questions of etiology of his current throat disorder.  The cause of the Veteran's throat disorder involves a complex medical etiological question because it deals with the origin and progression of the Veteran's respiratory and/or digestive systems, and disorder of such internal and complex disease process (respiratory and digestive disorders) is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms of a throat disorder that he experienced at any time, he is not competent to opine on whether there is a link between the current throat disorder and active service, including the asserted exposure to chemicals, because such diagnosis requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Board also notes that no medical evidence of record has suggested a relationship between the current throat symptoms and exposure to chemicals in service.  Thus, even if exposure to chemicals was shown by the evidence (which it is not, as discussed above), the weight of the evidence is against a finding that such exposure resulted in the current throat disorder.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current throat disorder and his military service, including no credible evidence of continuity of symptomatology of a throat disorder or in-service chemical exposure which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a throat disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic throat disorder symptoms and post-service throat disorder symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Sleep Disorder

The Veteran contends he has a sleep disorder, diagnosed as insomnia and sleep apnea, that began during active service.  Specifically, he has averred that he had difficulty staying awake during the day while in active service, but did not know that he could seek treatment for it.  In addition, according to a May 2007 VA treatment note, he reported that he has difficulty falling and remaining asleep, and stated that this problem began when he took an overdose of barbiturate sleeping pills in 1968, during active service.  He further stated that his incarceration at Long Binh stockade in Vietnam impacted his sleep.  Finally, the Veteran stated that his chronic neck, shoulder, and back pain prevented him from sleeping well, and that he was unable to lie flat on his back because of the pain.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that sleep disorder symptoms were not chronic in service.  The service treatment records, which include the March 1967 enlistment and October 1968 separation examination reports, are negative for any history, reports, complaints, treatment, findings, or diagnosis of a sleep disorder.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that sleep disorder symptoms have not been continuous since service separation in November 1968.  As mentioned above, the October 1968 separation examination report is negative for any complaints or findings of a sleep disorder.  Following separation from service in November 1968, the evidence of record shows no complaints, diagnosis, or treatment for a sleep disorder until October 2004, when the Veteran filed his service connection claim.  A May 2007 VA treatment note indicates the Veteran stated that he was treated at St. Elizabeth's Hospital in 2001 and 2002 for his sleep disorder and was given medication, but it did not help.  There is no record of the treatment at St. Elizabeth's in 2001 or 2002.  The first documented diagnosis of a sleep disorder is in May 2006, when he was diagnosed with insomnia.  A sleep study confirmed a diagnosis of sleep apnea in September 2007.  In any case, the absence of post-service complaints, findings, diagnosis, or treatment for more than 30 years after service is one factor that tends to weigh against a finding of continuous sleep disorder symptoms after service separation.  See Buchanan, 
451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

With regard to the Veteran's assertions that his sleep disorder began in service and that his symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his sleep disorder symptoms, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic sleep disorder symptoms in service and continuous sleep disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service sleep disorder complaints or symptoms; the negative clinical examination at the October 1968 service discharge examination at which no sleep problems were reported or diagnosed; the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of a sleep disorder for more than 30 years after service until 2004; and the Veteran's service connection claims for multiple disorders in 1979, 1982, 1987, 1990, 1993, 1997, and 2001 that did not include any mention of a sleep disorder.    

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim for service connection for multiple disorders in July 1979, May 1982, January 1987, February 1990, November 1993, December 1997, and May 2001, but did not mention any sleep disorder symptoms at that time.  This suggests to the Board that there was no pertinent sleep disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In other words, in this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a sleep disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury or disease manifesting a sleep disorder in service, or the lack of sleep disorder symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic sleep disorder symptoms and post-service sleep disorder symptoms.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current sleep disorder and his military service, including no credible evidence of continuity of symptomatology of a sleep disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a sleep disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic sleep disorder symptoms and post-service sleep disorder symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

New and material evidence having been received, the appeal to reopen service connection for a dental disorder is granted.

Service connection for a throat disorder is denied.  

Service connection for a sleep disorder is denied.  


REMAND

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes attempting to verify newly reported PTSD stressors, and affording the Veteran VA examinations with regard to the claim for service connection for PTSD, to assist in determining if the newly reported stressors can support a diagnosis of PTSD; with regard to the claim for service connection for a dental disorder, to assist in determining the nature and etiology of the current dental disorder(s); and the claim for the increased rating for left foot disability, to assist in determining the current severity of the Veteran's service-connected left foot disability.

Service Connection for PTSD

As noted above, the Veteran contends that he has PTSD due to several newly reported in-service stressors.  Specifically, he contends that he was confined at the "Long Binh Jail" in Vietnam for at least several months because he refused to fight and had several Article 15 violations; he stated that he was subsequently transferred to the stockades at Fort Meade, and then discharged from the Army.  He avers that, while incarcerated in the stockades, he saw four or five inmates get out into the corridor and hang themselves on different occasions.  In addition, he has reported that, on one occasion, an inmate was beaten to death, and he heard the beating and the screams of the inmate.  Further, the Veteran has contended that in 1967, while stationed at Fort Jackson, South Carolina, he was hit in the mouth with a rifle butt by a soldier who also directed derogatory racial slurs at him.  

No attempt has been made to verify the above stressors, and the Veteran has not been afforded a VA examination to assist in determining whether these newly reported stressors can support a diagnosis of PTSD.  Therefore, the Board finds that VA's duty to assist includes attempting to verify the claimed incarceration in the stockades in Vietnam, as well as affording the Veteran a VA examination to assist in determining whether the claimed stressors can support a diagnosis of PTSD.   

The Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disorders other than PTSD, including depression, personality disorder, and schizophrenia.  In a precedent decision, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  

However, the Board finds that the Clemons holding does not apply to the facts of this case, as the facts of Clemons are distinguishable from the facts of this case.  First, unlike Clemons, in this case, the Veteran's psychiatric disorders other than PTSD have already been finally adjudicated by the RO.  The Veteran filed a claim for service connection for "mental disorders" in May 2001, and the RO denied the claim in a February 2002 rating decision.  The diagnoses of record at the time included depression, personality disorder, PTSD, and schizophrenia; thus, the RO's February 2002 rating decision encompassed all of those diagnoses.  The Veteran did not file a timely substantive appeal, so the February 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Then, during the course of the current appeal, the Veteran filed a claim for schizophrenia in September 2008 that was denied by the RO in a February 2009 rating decision.  Again, the Veteran did not file a timely appeal, and the February 2009 rating decision became final.  Id.  

Therefore, the Veteran would need to file a claim to reopen service connection for non-PTSD psychiatric disorder(s).  New and material evidence would be necessary to reopen service connection for mental disorders other than PTSD.  The new and material evidence presented in the context of the current appeal is limited to the PTSD issue, as it addresses the existence of stressors to support a diagnosis of PTSD, and does not relate the claimed in-service stressors to any other psychiatric diagnosis.  Rather, the PTSD claim has been made on a distinct factual basis from the other psychiatric diagnoses based on its purported relationship to specific in-service stressors.  The new and material evidence received in the context of the October 2004 service connection claim pertains only to this contention.  

Next, the current appeal arises from an October 2004 claim that was specifically and only for PTSD.  While this was also the situation in Clemons, here, unlike in Clemons, the evidence generated from the October 2004 claim does not pertain to the claim for psychiatric disorders other than PTSD.  VA treatment records show ongoing diagnoses of the other psychiatric disorders, but do not tend to relate them to active service or otherwise substantiate a claim for service connection for a psychiatric disorder other than PTSD.  Moreover, unlike in Clemons, the Veteran in this case has not made any contentions of a relationship between his mental disorders other than PTSD and active service in the course of the current appeal so as to raise the issue of whether new and material evidence has been received to reopen a claim for a mental disorder other than PTSD.  Further, his separate claim for service connection for schizophrenia in September 2008 indicates he was aware of the differences between his psychiatric diagnoses and that it was not his intent to file a more general claim for service connection for mental disorders in October 2004.    

Based on the foregoing, the Board finds that the issue of service connection for psychiatric disorders other than PTSD is not properly included in the current PTSD claim under Clemons.  Thus, the Board has limited the issue to service connection for PTSD, as characterized on the first page of this decision, and has also limited the content of the VA examination questions to the issue of a nexus between active service and PTSD.     

Service Connection for Dental Disorder

Next, the Veteran contends that he has a dental disorder that was incurred during active service.  Specifically, he avers that he was hit in the mouth by a rifle butt by another soldier, and, consequently, lost a tooth.  As noted above, the Veteran's March 1967 enlistment examination report and service dental records showed no missing teeth at the time of enlistment.  However, in April 1968, dental records show that tooth number 21 (first bicuspid) was extracted.  In August 1968, the Veteran reported pain in a tooth in the upper right area, and tooth number 5 (also the first bicuspid) was extracted.  No indication of trauma to the mouth or jaw was documented.  The October 1968 separation examination report indicates that a total of nineteen teeth were missing (nos. 1, 3, 5, 6, 7, 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 29, 30, 31, and 32), seven of which were restorable (nos. 6, 7, 11, 12, 13, 17, and 29).  No indication is given as to why these teeth were missing, nor is there a history of any trauma to the mouth, teeth, or jaw.         

Post-service private treatment records include what appears to be a 1973 treatment note from the University of Maryland Hospital that indicates the Veteran was "partially edentulous."  In May 1974, the Veteran underwent oral surgery that included removal of extensive exostosis of bone on the right and left maxillary tuberosities, removal of very extensive torus mandibularis on the right and left mandible, extraction of three teeth (upper anterior central and lateral incisors and cuspid on the left side), and an upper anterior alveolectomy.  A pathology study of the bone removed showed portions of osseous tissue showing active osteoblastic changes, and oral mucosa showing chronic inflammation and hyperkeratosis.  A July 1982 note from Dr. D. indicates that the Veteran was fitted with full upper and lower dentures in September and October 1974.    

The current evidence of record indicates that the Veteran lost nineteen teeth during active service, but does not show which, if any, teeth were lost as a result of dental trauma.  Moreover, the record is unclear as to whether the lost teeth have proven to be replaceable.  The Board finds that a VA dental examination is necessary to determine the exact nature of the Veteran's current dental disorder (e.g., which teeth are missing, and of those, which are replaceable), and to assist in determining whether there are any missing teeth as a result of dental trauma in service.    

Increased Rating for Bilateral Foot Disability

Finally, the Veteran has service connection for bilateral pes planus with bilateral hallux valgus and status post hammertoe formation of the left foot.  He contends that his current disability warrants a rating in excess of the currently assigned 20 percent evaluation, and that the bilateral foot disability has worsened since the last VA examination in June 2010.  Specifically, at the June 2012 Board hearing, he testified that his feet demonstrate severe pronation and deformity, that his ability to walk and bear weight has decreased since 2010, that he now has constant pain, that his ankle joints lock up, and that his toes curl under.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's specific contentions regarding the worsening of his bilateral foot disability, the Board finds that a new VA examination is necessary to assist in determining the current severity of the Veteran's bilateral foot disability.  

Accordingly, the issues of entitlement to service connection for PTSD and a dental disorder and to an increased rating for a bilateral foot disorder are REMANDED for the following action:

1.  Contact the appropriate organization to request verification as to whether the Veteran was incarcerated at the "Long Binh Jail" in Vietnam.  Document all attempts to obtain such records and responses received, to include any negative replies, and associate them with the claims file.  

2.  Schedule the Veteran for a VA mental disorders examination to determine the causation or etiology of his current PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the currently diagnosed PTSD was incurred during or caused by active service.  The examiner should specifically comment on whether the Veteran's claimed in-service stressors of witnessing incarcerated soldiers hang themselves, hearing a prisoner being beaten to death, being hit in the face with a rifle butt by another soldier, and being called derogatory racial slurs are sufficient to support a PTSD diagnosis using the DSM-IV criteria, and whether the Veteran's current PTSD was caused by those stressors.  The examiner should assume that the Veteran's claimed in-service are true in rendering the opinion.  The examiner is also asked to comment on the causative role, if any, of the Veteran's history of pre-service childhood physical abuse and post-service activities that include imprisonment. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed PTSD.

3.  Schedule the Veteran for a VA dental examination to assist in determining the specific nature of his current dental disorder and causation or etiology of his current missing teeth.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current dental disorders, if any, to include notation of missing teeth and specification of whether any missing teeth are replaceable.  

b.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently missing teeth were incurred as a result of trauma during active service.  The examiner should identify the indications of previous trauma in providing the opinion.    

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently missing teeth were accompanied by loss of substance of body of the maxilla or mandible during active service.    

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed dental disorder.

4.  Schedule the Veteran for a VA orthopedic examination to examine the current severity of his service-connected bilateral pes planus with bilateral hallux valgus and status post hammertoe formation of the left foot.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner should specifically comment on the degree of pronation/abduction, if any, tenderness of plantar surfaces of the feet, inward displacement and spasm of the tendo achillis on manipulation, if any, improvement by orthopedic appliances, indication of swelling, and presence of callosities.  In addition, the examiner should comment on the presence and extent of any instability, painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the VA examiner concludes that an opinion regarding additional functional limitations due to pain, weakness, excess fatigability, and additional disability during flare-ups and/or supporting rationale for such opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative, to include whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or due to some other limitation.

5.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


